Appellant was convicted in the Criminal District Court of Dallas county of the offense of burglary, and his punishment fixed at three years in the penitentiary.
There is no bill of exceptions in the record. The statement of facts shows beyond question a burglarious entry of a house and the taking therefrom of property. A ring belonging to the owner and which was part of the loot of the burglary was later found in possession of the appellant. No testimony appears to have been offered on his behalf and no explanation was made of his possession of the alleged stolen property, and the fact of such possession is not in any way rebutted. We deem the evidence sufficient to justify the conclusion of guilt arrived at by the jury.
Finding no error in the record, an affirmance will be ordered.
Affirmed. *Page 322